Exhibit 32.0 Section 1350 Certification of Chief Executive Officer and Chief Financial Officer CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Hamilton Bancorp, Inc. (the “Company”) on Form 10-K for the period ended March 31, 2017 as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. §1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. /s/ Robert A. DeAlmeida Robert A. DeAlmeida President and Chief Executive Officer (principal executive officer) /s/ John P. Marzullo John P. Marzullo Senior Vice President, Chief Financial Officer and Treasurer (principal financial and accounting officer) Date: June 29, 2017
